Herbert D. Hamm, J.
This is a tax certiorari proceeding to cancel as exempt from taxation the tax assessments made by the City of Albany, New York, for the taxable year 1959 on three parcels of real property known as 84 Holland Avenue, part of 1220 Washington Avenue, and part of 1220 Washington Avenue, in Albany, owned by the petitioner New York State Employees’ Betirement System. All the parcels in issue have been improved by the erection and completion of office buildings and these buildings have been occupied by the State prior to the year in issue and prior to the making of the assessments complained of.
*753At the time the properties were acquired in 1954 subdivision h of section 70 of the Civil Service Law (L. 1953, ch. 212) as pertinent provided: “ The retirement system may use a part of its funds, not exceeding five per centum of its net assets * * * (2) for purchasing or leasing of land in the cities of Albany or Syracuse and the construction thereon of a suitable office building or buildings for purposes of lease or sale to the state.”
At the time the assessments were made subdivision h of section 13 of the Retirement and Social Security Law as pertinent provided:
“ The retirement system may use a part of its funds, not exceeding five per centum of its assets * * * (2) for purchasing or leasing of land in the cities of Albany or Syracuse and the construction thereon of a suitable office building or buildings for purposes of lease or sale to the state * * *.
* # *
‘ ‘ Real property of the retirement system acquired or constructed pursuant to this subdivision shall be exempt from taxation.”
It has been stipulated that the limitation of 1 ‘ five per centum ’ ’ has not been exceeded.
It was within the power and discretion of the Legislature to confer on the petitioner the function and purpose of purchasing land and constructing office buildings thereon for lease to the State and the legislation was not a local law in violation of section 17 of article III of the Constitution of the State of New York.
The petition is granted. Submit order on notice.